
	
		II
		112th CONGRESS
		2d Session
		S. 3277
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Ms. Landrieu (for
			 herself and Mrs. Shaheen) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To encourage exporting by small business concerns, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Go Global Act of
			 2012.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 Export Assistance Center has the meaning given that term in
			 section 22(m) of the Small Business Act (15 U.S.C. 649(m)), as so redesignated
			 by section 303 of this Act; and
			(3)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			IStatus of exports
			 by small businesses
			101.Status of
			 exports by small businessesCongress finds the following:
				(1)Ninety-five
			 percent of the world’s customers are located outside of the borders of the
			 United States.
				(2)Of the
			 approximately 28,000,000 small business concerns in the United States, fewer
			 than 1 percent export their goods and services to foreign markets.
				(3)The approximately
			 300,000 small businesses that do export goods and services represent 98 percent
			 of all identified exporters in the United States and account for more than 30
			 percent of total United States exports.
				(4)Jobs created by
			 exports pay, on average, 15 to 20 percent more than jobs created by goods and
			 services sold in the United States.
				(5)Small businesses
			 are well positioned to increase their customer base and create new jobs by
			 expanding to foreign markets.
				IIFacilitation of
			 export opportunities for small business concerns
			201.Export finance
			 specialistsSection 22(k)(1)
			 of the Small Business Act (15 U.S.C. 649(k)(1)) is amended by adding at the end
			 the following:
				
					(C)Additional
				export finance specialists
						(i)In
				generalThe Administrator may employ more than the minimum number
				of export finance specialists required under subparagraph (A) based on the
				demand for export finance specialists in the 15 States with the greatest volume
				of exports, as determined in accordance with the study required under section
				1205(b) of the Small Business Jobs Act of 2010 (15 U.S.C. 649 note).
						(ii)Maximum number
				of export finance specialistsThe Administrator may not employ
				more than 50 export finance specialists.
						(D)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator such sums as may be necessary to carry out this
				paragraph.
					.
			202.Promotion of
			 exports by rural small businesses
				(a)Small Business
			 Administration—United States Department of Agriculture interagency
			 coordination
					(1)Export
			 financing programsIn
			 coordination with the Secretary of Agriculture, the Administrator shall develop
			 a program to cross-train export finance specialists and personnel from the
			 Office of International Trade of the Administration on the export financing
			 programs of the Department of Agriculture and the Foreign Agricultural
			 Service.
					(2)Export
			 assistance and business counseling programsIn coordination with
			 the Secretary of Agriculture and the Foreign Agricultural Service, the
			 Administrator shall develop a program to cross-train export finance
			 specialists, personnel from the Office of International Trade of the
			 Administration, Small Business Development Centers, women's business centers,
			 the Service Corps of Retired Executives authorized by section 8(b)(1) of the
			 Small Business Act (15 U.S.C. 637(b)(1)), Export Assistance Centers, and other
			 resource partners of the Administration on the export assistance and business
			 counseling programs of the Department of Agriculture.
					(b)Report on
			 lendersSection 7(a)(16)(F)
			 of the Small Business Act (15 U.S.C. 636(a)(16)(F)) is amended—
					(1)in clause (i)—
						(A)by redesignating subclauses (I) through
			 (III) as items (aa) through (cc), respectively, and adjusting the margins
			 accordingly;
						(B)by striking
			 list, have made and inserting the following: “list—
							
								(I)have
				made
								;
						(C)in item (cc), as
			 so redesignated, by striking the period at the end and inserting ;
			 and; and
						(D)by adding at the
			 end the following:
							
								(II)were located in
				a rural area, as that term is defined in section 1393(a)(2) of the Internal
				Revenue Code of 1986, or a nonmetropolitan statistical area and have
				made—
									(aa)loans guaranteed
				by the Administration; or
									(bb)loans through
				the programs offered by the United States Department of Agriculture or the
				Foreign Agricultural Service.
									;
				and
						(2)in clause
			 (ii)(II), by inserting and by resource partners of the
			 Administration after the Administration.
					(c)Cooperation
			 with small business development centersSection 21(c)(3)(M) of
			 the Small Business Act (15 U.S.C. 648(c)(3)(M)) is amended by inserting after
			 the Department of Commerce, the following: the Department
			 of Agriculture,.
				(d)List of rural
			 export assistance resourcesSection 22(c)(7) of the Small
			 Business Act (15 U.S.C. 649(c)(7)) is amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(3)by inserting
			 after subparagraph (C) the following:
						
							(D)publishing an
				annual list of relevant resources and programs of the district and regional
				offices of the Administration, other Federal agencies, the small business
				development center network, Export Assistance Centers, the network of women's
				business centers, chapters of the Service Corps of Retired Executives, State
				and local export promotion programs, and partners in the private sector,
				that—
								(i)are administered
				or offered by entities located in rural or nonmetropolitan statistical areas;
				and
								(ii)offer export
				assistance or business counseling services to rural small businesses concerns;
				and
								.
					203.Registry of
			 export management and export trading companies
				(a)Coordination
			 with export management companies and export trading companiesNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall establish a program to register export management companies, as that term
			 is defined by the Department of Commerce, and export trading companies, as that
			 term is defined in section 103 of the Export Trading Company Act of 1982 (15
			 U.S.C. 4002).
				(b)RequirementsThe
			 program established under subsection (a) shall—
					(1)be similar to the
			 program of the Administration for registering franchise companies, as in effect
			 on the date of enactment of this Act; and
					(2)require that a
			 list of the export management companies and export trading companies that
			 register under the program, categorized by the type of product exported by the
			 company, be made available on the website of the Administration.
					204.Reverse trade
			 missionsSection 22(c) of the
			 Small Business Act (15 U.S.C. 649(c)) is amended—
				(1)in paragraph (12), by striking
			 and at the end;
				(2)in paragraph
			 (13), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(14)in coordination
				with other relevant Federal agencies, encourage the participation of employees
				and resources partners of the Administration in reverse trade missions hosted
				or sponsored by the Federal
				Government.
						.
				205.Export
			 expansion incentive program
				(a)Fee
			 waiverThe Administrator may
			 waive a fee otherwise applicable under paragraph (18)(A) or (23)(A) of section
			 7(a) of the Small Business Act (15 U.S.C. 636(a)) for a loan guaranteed under
			 such section 7(a) on or after the date of enactment of this Act, if—
					(1)the Administrator determines that the loan
			 will be used to help a small business concern export for the first time;
			 or
					(2)the loan is made to a small business
			 concern certified as eligible to apply for trade adjustment assistance under
			 chapter 3 of title II of the Trade Act of 1974 (19 U.S.C. 2341 et seq.).
					(b)Reporting
			 requirementFor each of
			 fiscal years 2013 through 2016, the Administrator shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report on the waiver of fees under
			 this section that includes—
					(1)the number of small business concerns that
			 received a fee waiver under this section in the fiscal year;
					(2)an estimate of
			 the number of loans made under paragraphs (18)(A) and (23)(A) of section 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) that would not have been made
			 without a waiver of fees under this section;
					(3)the number of
			 banks or lending institutions that made a loan guaranteed under section 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)) for the first time because of a
			 waiver of fees under this section;
					(4)the estimated
			 number of jobs created by the waiver of fees under this section;
					(5)the estimated
			 total value of the exports financed using a loan for which the Administrator
			 waived a fee under this section; and
					(6)recommendations,
			 if any, for improving or continuing the provisions of this section.
					(c)TerminationThe
			 authority of the Administrator to waive fees under this section shall terminate
			 on September 30, 2016.
				(d)Reallocation of
			 funds available for the community adjustment and investment program to the
			 Export Expansion Investment Program
					(1)Termination of
			 participation in community adjustment and investment programNotwithstanding section 543 of the North
			 American Free Trade Agreement Implementation Act (22 U.S.C. 290m–2), the
			 President shall terminate, on and after October 1, 2012, the participation of
			 the Small Business Administration in the community adjustment and investment
			 program established pursuant to that section.
					(2)Reduction of
			 capital paid to the North American Development BankThe President
			 shall reduce the amount of the paid-in capital that would otherwise be paid to
			 the North American Development Bank by the United States for each of the fiscal
			 years 2013 through 2016 by an amount equal to the amount received by the
			 President during fiscal year 2012 under section 543(a)(2) of the North American
			 Free Trade Agreement Implementation Act (22 U.S.C. 290m–2(a)(2)) for the
			 participation of the Small Business Administration in the community adjustment
			 and investment program.
					(3)Availability of
			 amounts for the Export Expansion Investment ProgramFor each of
			 the fiscal years 2013 through 2016, an amount equal to the amount by which the
			 President reduces the amount of the paid-in capital paid to the North American
			 Development Bank under paragraph (1)(B) shall be available to the Administrator
			 of the Small Business Administration to carry out subsection (a) of this
			 section.
					206.State Trade and
			 Export Promotion Grant ProgramSection 1207(a)(5) of the Small Business
			 Jobs Act of 2010 (15 U.S.C. 649b note) is amended by inserting after
			 Guam, the following: the Commonwealth of the Northern
			 Mariana Islands,.
			IIICoordination of
			 export promotion resources for small business concerns
			301.Increased
			 small business representation on Federal advisory panelsIt is the sense of Congress that the
			 President and the Federal agencies that are members of the Trade Promotion
			 Coordinating Committee should include small business concerns on the
			 appropriate advisory panels, councils, and boards of such Federal agencies,
			 such that the ratio that the number of members of the advisory panels,
			 councils, and boards that are small business concerns bears to the total number
			 of members of the advisory panels, councils, and boards is similar to the ratio
			 that the number of small business concerns that export bears to the number of
			 all business concerns in the United States that export.
			302.Promotion of
			 interagency detailsIt is the
			 sense of Congress that the Administrator should periodically detail staff of
			 the Administration to other Federal agencies that are members of the Trade
			 Promotion Coordinating Committee, to facilitate the cross training of the staff
			 of the Administration on the export assistance programs of such other
			 agencies.
			303.Annual export
			 strategySection 22 of the
			 Small Business Act (15 U.S.C. 649) is amended—
				(1)by redesignating subsection (l) as
			 subsection (m); and
				(2)by inserting after subsection (k) the
			 following:
					
						(l)Small business
				trade strategy
							(1)Development of
				small business trade strategyThe Associate Administrator shall
				develop and maintain a small business trade strategy that is included in the
				report on the governmentwide strategic plan for Federal trade promotion
				required to be submitted to Congress by the Trade Promotion Coordinating
				Committee under section 2312(f)(1) of the Export Enhancement Act of 1988 (15
				U.S.C. 4727(f)(1)) that includes, at a minimum—
								(A)strategies to
				increase export opportunities for small business concerns, including a specific
				strategy to increase opportunities for small business concerns that are new to
				exporting;
								(B)recommendations
				to increase the competitiveness in the global economy of small business
				concerns in the United States that are part of industries in which small
				business concerns account for a high proportion of participating
				businesses;
								(C)recommendations
				to protect small business concerns from unfair trade practices, including
				intellectual property violations;
								(D)recommendations
				for strategies to promote and facilitate opportunities in the foreign markets
				that are most accessible for small business concerns that are new to exporting;
				and
								(E)strategies to
				expand the representation of small business concerns in the formation and
				implementation of United States trade policy.
								(2)Annual report
				to CongressAt the beginning of each fiscal year, the Associate
				Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the small business trade strategy required under
				paragraph (1), which shall contain, at a minimum—
								(A)a description of
				each strategy and recommendation described in paragraph (1);
								(B)specific policies
				and objectives, together with timelines for the implementation of such policies
				and objectives; and
								(C)a description of
				the progress of the Administration in implementing the strategies and
				recommendations contained in the report submitted for the preceding fiscal
				year.
								.
				304.Report on
			 memoranda of understanding
				(a)DefinitionIn this subsection, the term covered
			 agreement means a memorandum of understanding or strategic alliance
			 memorandum—
					(1)between the
			 Administration and another Federal agency, a government agency of a foreign
			 nation, or any business concern; and
					(2)that—
						(A)was entered
			 during the 10-year period ending on the date of enactment of this Act;
			 or
						(B)the Administrator
			 intends to enter during the 1-year period beginning on the date of enactment of
			 this Act.
						(b)Report
			 requiredNot later than 6 months after the date of enactment of
			 this Act, the Administrator, in consultation with the Secretary of Agriculture
			 and the Secretary of Commerce, shall submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report on covered agreements that contains—
					(1)the primary
			 purpose of each covered agreement;
					(2)the benefit to
			 small business concerns of each covered agreement;
					(3)the date on which
			 each covered agreement will expire; and
					(4)any additional
			 information determined appropriate by the Administrator.
					
